1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11                                          Case No.: 11-md-2286-MMA-MDD
     IN RE: MIDLAND CREDIT
12   MANAGEMENT, INC.,                      REPORT AND
13   TELEPHONIC CONSUMER                    RECOMMENDATION
     PROTECTION ACT LITIGATION              REGARDING MEMBER CASES IN
14                                          WHICH PLAINTIFFS DID NOT
15                                          RESPOND TO DISCOVERY
                                            ORDER NOR ORDER TO SHOW
16                                          CAUSE WHY THEIR CASES
17                                          SHOULD NOT BE DISMISSED
                                            [ECF NO. 615]
18
19                    RELEVANT PROCEDURAL HISTORY
20        On August 10, 2018, a Joint Motion was filed seeking the Court’s
21   approval of an agreement between a group of counsel for Plaintiffs and
22   Defendant regarding the use of a discovery questionnaire and a related
23   protective order providing for limited discovery. (ECF No. 603). To facilitate
24   early discovery without requiring formal discovery requests and responses,
25   the parties recommended that the Court adopt a procedure whereby every
26   Plaintiff in every member case complete a proposed discovery questionnaire.
27

                                            1
                                                                  11-md-2286-MMA-MDD
1    In response to completed questionnaires, Defendant would provide certain
2    Plaintiff-specific discovery and non-specific discovery regarding Defendant’s
3    dialing technologies and processes. (Id.).
4         On August 15, 2018, the Court issued an Order allowing two weeks for
5    any Plaintiff to file objections to the proposed questionnaire and related
6    procedures. (ECF No. 604). On September 5, 2018, having not received any
7    objections, the Court ordered all Plaintiffs in this multi-district litigation to
8    complete and serve a discovery questionnaire within 45 days. (ECF No. 608).
9    The Order authorized Defendant to move to dismiss any cases in which
10   Plaintiffs failed to serve a completed questionnaire. (Id.)
11        On November 13, 2018, Defendant moved for an order to show cause
12   why cases in which Plaintiffs failed timely to serve a completed questionnaire
13   should not be dismissed. (ECF No. 615). On November 16, 2018, the Court
14   granted the motion and ordered that Plaintiffs who did not complete the
15   questionnaire show cause by November 30, 2018, why their cases should not
16   be dismissed. (ECF No. 617). A number of Plaintiffs responded to the Order
17   to Show Cause. On January 14, 2019, the Court refused to recommend
18   dismissal in cases where Plaintiffs served their discovery questionnaires late.
19   (ECF No. 657). The Court advised all parties, however, that it would
20   recommend dismissal of any cases in which Plaintiffs failed entirely to
21   respond. A few Plaintiffs responded to the January 14 Order, and the Court
22   granted them relief. (ECF Nos. 662, 671).
23        In summary, almost six months ago, the Court first provided an
24   opportunity to all Plaintiffs to object to the discovery questionnaire and
25   related procedures. Five months ago, the Court ordered all Plaintiffs to
26   complete and serve the discovery questionnaire. Almost three months ago,
27   Defendant moved for an order to show cause why cases in which Plaintiffs did

                                              2
                                                                      11-md-2286-MMA-MDD
1    not timely complete and serve questionnaires should not be dismissed.
2    Almost one month ago, the Court announced that it would recommend
3    dismissal of all cases in which Plaintiffs did not complete and serve discovery
4    questionnaires or respond to the Order to Show Cause. As discussed below,
5    the Court now RECOMMENDS that cases in which Plaintiffs have failed to
6    complete and serve discovery questionnaires or respond to the Order to Show
7    Cause, be DISMISSED WITH PREJUDICE.
8                                 LEGAL STANDARD
9          Rule 41(b), Fed. R. Civ. P., provides:
10         If the plaintiff fails to prosecute or to comply with … a court
           order, a defendant may move to dismiss the action. . .. [A]
11         dismissal under this subdivision (b) ... operates as an adjudication
12         on the merits.
13   Similarly, Rule 37(b)(2), Fed. R. Civ. P., provides that if a party fails to obey
14   an order to provide discovery, the permissible sanctions which may be
15   imposed by the court includes dismissing the action in whole or in part. Rule
16   37(b)(2)(A)(v), Fed. R. Civ. P.
17         In the Ninth Circuit the test for determining whether dismissal is
18   appropriate is the same under Rules 37(b) and 41(b). See In re
19   Phenylpropanolamine, 460 F.3d 1217, 1226 (9th Cir. 2006). There are five
20   factors the Court must consider in determining whether dismissal is
21   appropriate:
22         1) the public’s interest in expeditious resolution of litigation; 2) the
23         court’s need to manage its docket; 3) the risk of prejudice to the
           defendants; 4) the public policy favoring the disposition of cases on
24         their merits; and 5) the availability of less drastic sanctions.
25
     Id.
26
27

                                              3
                                                                      11-md-2286-MMA-MDD
1                                      DISCUSSION
2            The Court will address each of the Phenylpropanolamine factors in
3    turn.
4            1. Public Interest
5            The public’s interest in expeditious resolution of litigation always favors
6    dismissal. United Constr. Prods. v. Tile Tech, 843 F.3d 1363, 1369 (Fed. Cir.
7    2016). For example, in Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir.
8    2002) the court of appeals held that a failure to prosecute for four months
9    weighed in favor of dismissal because of the public’s interest in expeditious
10   resolution of litigation. The Court recognizes that this multi-district
11   litigation has been pending in this Court since 2011. One class action has
12   been resolved and a second class action is pending. A number of individual
13   cases, in which Plaintiffs opted out of the settlement of the first class action,
14   and later-filed cases that may or may not be part of the second class action
15   have been pending for some time. This effort to begin limited discovery was
16   designed to get all of the cases moving forward and should have been
17   welcomed by Plaintiffs. This factor weighs in favor of dismissal.
18           2. Docket Management
19           The court’s need to manage its docket is usually reviewed in conjunction
20   with the public’s interest in expeditious resolution of litigation to determine if
21   there is unreasonable delay. In re Phenylpropandolamine, 460 F.3d at 1227.
22   The district court is given deference to decide if the docket may become
23   unmanageable and “[d]istrict courts have an inherent power to control their
24   dockets.” Id. Here, as discussed above, the discovery order was designed to
25   move all of these cases forward to resolution or merits hearings. This factor
26   favors dismissal.
27

                                               4
                                                                      11-md-2286-MMA-MDD
1         3. Risk of Prejudice to Defendant
2         The risk of prejudice to the defendant is determined by weighing the
3    following: a) the actual prejudice to the defendant; b) the amount of time the
4    plaintiff has wasted with delays; and c) the excuse for delay. “Prejudice,
5    delay, and excuse all inform the district court's discretion.” Id. at 1228.
6         Without the participation of these Plaintiffs in discovery, Defendant
7    will not be able effectively to evaluate the claims of these Plaintiffs and
8    determine whether Defendant has viable defenses. This constitutes an
9    actual prejudice to Defendant. The delay, as discussed above, now has
10   extended since at least September 5, 2018, when the Court ordered all
11   Plaintiffs to complete the discovery questionnaire. The Plaintiffs subject to
12   this Report and Recommendation have provided no reasons for the delay –
13   they have not responded at all. This factor favors dismissal.
14        4. Public Policy Favoring Disposition on the Merits
15        Public policy usually favors disposition of the case on its merits. In re
16   Phenylpropanolamine, 460 F.3d at 1228. “At the same time, a case that is
17   stalled or unreasonably delayed by a party's failure to comply with deadlines
18   and discovery obligations cannot move forward toward resolution on the
19   merits.” Id. This factor will weigh in favor of dismissal if the Plaintiff’s
20   conduct impedes progress in the case. Id. The failure of these Plaintiffs to
21   participate in discovery and respond to court orders has impeded progress in
22   this case. This factor weighs in favor of dismissal.
23        5. Availability of Less Drastic Sanctions
24        “A district court abuses its discretion if it imposes a sanction of
25   dismissal without first considering the impact of the sanction and the
26   adequacy of less drastic sanctions." Joubert v. Delamater, 616 F. App'x 291,
27   291 (9th Cir. 2015)(quoting Oliva v. Sullivan, 958 F.2d 272, 274 (9th Cir.

                                             5
                                                                     11-md-2286-MMA-MDD
1    1992)). The Court recognizes that if this Recommendation is adopted by the
2    district judge, these cases will be dismissed with prejudice. This is a severe
3    sanction. That said, these are cases brought under the Telephone Consumer
4    Protection Act (“TCPA”), 47 U.S.C. § 227, et seq., which provides, in most
5    part, for very limited compensation to individual plaintiffs. The intent of
6    TCPA, by authorizing limited recovery for individual Plaintiffs but providing
7    for recovery of reasonable attorneys’ fees and costs, is to compel Defendant to
8    operate in compliance with law. Even with the dismissal of the cases subject
9    to this Recommendation, this litigation will continue and the public interest,
10   as identified in the TCPA, will be satisfied.
11        Not one of the Plaintiffs affected by this Recommendation have
12   responded in any manner to various orders of the Court regarding discovery.
13   Only three of the cases involve Plaintiffs proceeding pro se. Not one
14   presented an objection to the limited discovery procedure, completed and
15   served discovery questionnaires, responded to the Order to Show Cause or
16   responded after the Court warned that a recommendation of dismissal was
17   forthcoming. Having reviewed the sanctions available under Rule
18   37(b)(2)(A), Fed. R. Civ. P., this Court firmly believes that under these
19   circumstances—the utter abandonment of these cases by Plaintiffs and their
20   counsel—dismissal is the appropriate sanction.
21                   CONCLUSION AND RECOMMENDATION
22        This Court RECOMMENDS that the following member cases be
23   dismissed with prejudice:
24        1. Carter v. Midland, 14-cv-1160
25        2. Clark v. Midland, 16-cv-2078
26        3. Conger v. Midland, 16-cv-2365
27        4. De la Cruz v. Midland, 17-cv-1639 (pro se)

                                             6
                                                                   11-md-2286-MMA-MDD
1         5. Floyd v. Midland, 14-cv-2423 (pro se)
2         6. Holland v. Midland, 14-cv-0506
3         7. Jesula v. Midland, 15-cv-2009
4         8. King v. Midland, 14-cv-2909
5         9. Laurore v. Midland, 16-cv-2487
6         10.   Leone v. Midland, 14-cv-0905
7         11.   Maitlen v. Midland, 15-cv-2636
8         12.   McCulley v. Midland, 16-cv-1361
9         13.   McDonald v. Midland, 14-cv-0689
10        14.   McGee v. Midland, 14-cv-1317
11        15.   Miller v. Midland, 15-cv-0473 (Plaintiff Richardson only)
12        16.   Miller v. Midland, 15-cv-0710 (pro se)
13        17.   N.L. v. Midland, 14-cv-1442
14        18.   Neal v. Midland, 15-cv-0896
15        19.   Nelson v. Midland, 15-cv-2008
16        20.   Pacheco, Jr. v. Midland, 17-cv-0451
17        21.   Pugh v. Midland, 16-cv-1977
18        22.   Vasquez v. Midland, 16-cv-1294
19        23.   Ward, et al. v. Midland, 17-cv-0448
20        24.   Watters v. Midland, 17-cv-1687
21        25.   Wentworth v. Midland, 14-cv-1355
22        26.   Wong v. Midland, 14-cv-1538
23        IT IS HEREBY ORDERED that any written objections to this Report
24   must be filed with the Court and served on all parties no later than
25   February 20, 2019. The document should be captioned “Objections to
26   Report and Recommendation.”
27        IT IS FURTHER ORDERED that any reply to the objection shall be

                                             7
                                                                  11-md-2286-MMA-MDD
1    filed with the Court and served on all parties no later than February 27,
2    2019. The parties are advised that the failure to file objections within the
3    specified time may waive the right to raise those objections on appeal of the
4    Court’s order. See Turner v. Duncan, 158 F. 3d 449, 455 (9th Cir. 1998).
5         IT IS SO ORDERED.
6    Dated: February 6, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                            8
                                                                   11-md-2286-MMA-MDD
